[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



Exhibit 10.28


Amendment Number Three to Non-Exclusive Distribution Agreement


This Amendment Number Three to the Non-Exclusive Distribution Agreement
(“Amendment Number Two”) is made as of this 4 day of December, 2013, by and
between DexCom, Inc., a Delaware corporation, with a principal place of business
at 6340 Sequence Drive, San Diego, California 92121 (the "Company") and RGH
Enterprises, Inc. d/b/a Edgepark Medical Supplies, an Ohio corporation with
offices located at 1810 Summit Commerce Park, Twinsburg, Ohio 44807 (the
“Distributor”).


WITNESSETH


WHEREAS, Company and Distributor previously entered into a Non-Exclusive
Distribution Agreement, effective April 30, 2008, as amended on March 29, 2011
and March 28, 2013 (the “Agreement”).


WHEREAS, Company and Distributor wish to amend the Agreement as set forth herein
in accordance with Section 2.2 and 17.10 of the Agreement.


THEREFORE, Company and Distributor agree as follows:




1. SECTION 2. Section 2.2 is amended and restated in its entirety as follows:


2.2 New products may be added to Schedule 1 and included within the scope of the
Agreement at the sole and exclusive discretion of the Company. Notice for new
products shall be deemed duly given if sent by prepaid mail, addressed to the
party at the address set forth at the beginning of this Agreement, or to such
other address as the parties may have furnished each other in writing. In
addition, the Company may amend the pricing set forth on Schedule 1 with [****]
advance notice provided to Distributor.





























--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



REST OF PAGE INTENTIONALLY LEFT BLANK




2.    SCHEDULE 1. Schedule 1 is amended to include the following Products:


Dexcom G4 Platinum - Pediatric
 
Product
Description
Transfer Price*
STK-KD-001
Dexcom G4 PLATINUM Pediatric Receiver Kit – BLK
[****]
STK-KD-PNK
Dexcom G4 PLATINUM Pediatric Receiver Kit – PNK
[****]
STK-KD-BLU
Dexcom G4 PLATINUM Pediatric Receiver Kit – BLU
[****]





       
3.     SCHEDULE 5. Schedule 5 is amended and restated in its entirety as
follows:




SCHEDULE 5


Quality Agreement
1.0
SCOPE

1.1
This Quality Agreement (the “Quality Agreement”) is incorporated within the
Distribution Agreement dated April 30, 2008, as amended on March 29, 2011 and
March 28, 2013 between Distributor and Company pertaining to the distribution
and sale of Products. Capitalized terms not otherwise defined herein shall have
the meaning assigned to them in the Agreement.

1.2
This Quality Agreement shall be effective on the Effective Date and shall remain
in effect until the Agreement expires, is terminated or the Quality Agreement is
modified.



2.0
DEFINITIONS / ACRONYMS

2.1
“Applicable Documents”: Documents used to develop a specific document (i.e.
standards, regulations) and documents referenced in the text of the specific
document.

2.2
"Government Agency" means any body which has the authority to act on behalf of
the government of the Union or State to ensure that the requirements of all




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



laws applicable to the Products and Distributor are carried out and adhered to
in the State.
2.3
"Customer Complaint" means any written, electronic or oral communication that
alleges deficiencies related to the identity, quality, durability, reliability,
safety or performance of a medical device that has been placed on the market.

2.4
“CGM”: Continuous Glucose Monitoring.

2.5
“Correction” means repair, modification, adjustment, relabeling, destruction, or
inspection (including patient monitoring) of a product without its physical
removal to some other location.

2.6
“Document” means any information, either written or stored electronically,
including specifications, procedures, standards, methods, instructions, plans,
files, forms, notes, reviews, analyses, and reports.

2.7
“Government Agency” means a federal (e.g. FDA) or state (Health and Human
Services Food and Drug Branch) organization that has the power to provide
services for conformity assessment on the conditions set out in the Federal
Food, Drug, and Cosmetic Act (FD&C Act) and United States Code (U.S.C) as part
for the sale of medical device products. This normally means assessing the
manufacturers conformity to the essential requirements listed in each directive.

2.8
“Lot” or “Batch” means one or more components or finished devices that consist
of a single type, model, class, size, composition, or software version that are
manufactured under essentially the same conditions and that are intended to have
uniform characteristics and quality within specified limits.

2.9
“Label” means a display of written, printed, or graphic matter upon the
immediate container of any article. Any word, statement, or other information
appearing on the immediate container must also appear “on the outside container
or wrapper, if any there be, of the retain package of such article, or is easily
legible through the outside container of wrapper.”

2.10
“Labeling” means any Labels and other written, printed, or graphic matter (1)
upon any article or any of its containers or wrappers, or (2) displaying such
article” at any time while a device is held for sale after shipment or delivery
for shipment in interstate commerce.

2.11
“Quality Records” means Documents containing recorded information, regardless of
the medium or characteristic, which demonstrate the effectiveness of the quality
management system and that provide evidence that products meet regulatory
requirements and comply with specified product requirements.

2.12
“Removal” means the physical removal of a device from its point of use to some
other location for repair, modification, adjustment, relabeling, destruction, or
inspection.

2.13
“Stock Recovery” means the correction or removal of a device that has not been
marketed or that has not left the direct control of the manufacturer, i.e., the
device is located on the premises owned, or under the control of, the




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



manufacturer, and no portion of the lot, model, code, or other relevant unit
involved in the corrective or removal action has been released for sale or use.
2.14
"Recall" means when there is a risk of death or serious deterioration to the
state of health, the return of a medical device to the supplier, its
modification by the supplier at the site of installation, its exchange or its
destruction, in accordance with the instructions contained in the advisory
notice.

2.15
"Medical Device Reporting System" is a system of incident reporting to the
Federal Food and Drug Administration (FDA), for all medical devices which are
approved for inter-state commerce, where such incidents lead to corrective
action relevant to medical devices. Medical Device Reporting Systems maintained
by the Distributor shall comply with all applicable laws, the rules and
regulations promulgated by the Federal or any State. This system is intended to
allow data to be correlated between the FDA and manufactures to improve the
protection of health and safety of patients, users and others by reducing the
likelihood of the same type of adverse incident being repeated in different
places at different times.

3.0
PROCESS CONTROLS

3.1
Both parties shall be responsible for all process control activities relative to
the Products, including but not limited to, assurance of receipt,
identification, traceability, storage, handling, inventory control,
contamination control, complaint handling and trending and process validations,
as required by Title 21 of United States Code of Federal Regulations, and other
applicable regulations, and governmental laws.

3.2
Both parties shall maintain appropriate documented procedures.

3.3
Company shall provide evidence that packaging containers maintain the integrity,
quality, function, and sterility of the product for the entire shelf life, and
not produce toxic residues during storage. Packaging must prevent or indicate
the occurrence of tampering.

4.0
TRAINING AND DOCUMENT CHANGE CONTROL

4.1
Distributor shall be responsible for managing an effective employee training
program and document change control system relative to the receipt,
identification, traceability, storage, handling, inventory control,
contamination control and complaint handling and trending at the location of
Distributor and its third party suppliers.

4.2
Distributor must train its employees to perform their job function and to this
Quality Agreement as required.

5.0
VALIDATION

5.1
Distributor shall be responsible for managing qualified processes and systems as
required of suppliers (e.g. computer system) by law.




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



5.2
Both parties shall be responsible for managing an effective product and process
validation system relative to the distribution of the Products at the location
of the Distributor and its third party suppliers.

5.3
Both parties shall develop and implement validation or qualification protocols
for significant processes, equipment, and computer systems.

5.4
Company shall be responsible for managing an effective product and process
validation system relative to the manufacture of the Products at the location of
the Company and its third party suppliers.

6.0
DISTRIBUTION AND HANDLING

6.1
Products shipped by the Distributor must be shipped using documented procedures
for the handling, storage, packaging, preservation, and delivery of the
Products.

6.2
Distributor shall deliver Products to its customers using documented procedures
for handling, storage, packing, preservation, and delivery of the Products.

6.3
Disposables must have at least three months of expiration dating left, unless
specific variance by lot number has been agreed to by both parties, before being
shipped to any end-user customer.

6.4
The Distributor will not modify any product packaging that it receives from the
Company. Shipping containers shall be validated to ensure that the safety and
integrity of the Product is maintained during transit, including shipping
methods that conform with the Product’s acceptable temperature and humidity
ranges.

6.5
Distributor must maintain storage & handling as follows:

Seven Plus Product
Product Name
Storage Temperature
Humidity
Sensor
2-25°C (36-77°F)
N/A
Transmitter
0-45°C (32-113°F)
Max 95% Relative
Receiver
0-45°C (32-113°F)
10-85% Relative

    
G4 Platinum Product
Product Name
Storage Temperature
Humidity
Sensor
2-25°C (36-77°F)
0-95% Relative
Transmitter
0-45°C (32-113°F)
10-95% Relative
Receiver
0-45°C (32-113°F)
10-95% Relative



G4 Platinum Product - Pediatric



--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



Product Name
Storage Temperature
Humidity
Sensor
2-25°C (36-77°F)
0-95% Relative
Transmitter
0-45°C (32-113°F)
10-95% Relative
Receiver
0-45°C (32-113°F)
10-95% Relative

7.0
LOT TRACEABILITY

7.1
Distributor shall establish and maintain procedures for identifying the Products
by suitable means from receipt and during all stages of production and delivery.
This shall include procedures to provide full lot traceability for each unit,
lot, or batch of finished Products during all stages of production and delivery
to the Distributor.

7.2
Distributor shall establish and maintain procedures to provide traceability to
the first consignee.

7.3
Distributor shall establish and maintain procedures to provide traceability to
the end user.

7.4
Both parties shall use reasonable efforts to assist the other in maintaining
respective lot traceability.

7.5
Both parties are required to track the following information detailed in the
table to the end user.





8.0
Seven Plus Product

Product
Description
Lot traceability Tracking Requirement
STK-7U-030
SEVEN PLUS System Kit
Lot Number identified on the box
STS-7K-041
SEVEN Sensors (package of one (1) or four (4))
Lot Number identified on the box
STR-7U- 030
SEVEN PLUS Replacement Receiver
Lot Number identified on the box
STT-7U- 030
SEVEN PLUS Replacement Transmitter
Lot Number identified on the box

9.0
G4 Platinum Product




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



Product
Description
Lot traceability Tracking Requirement
STK-GL-001
G4 Platinum Receiver Kit – BLK
Lot Number identified on the box
STK-GL-PNK
G4 Platinum Receiver Kit – PNK
Lot Number identified on the box
STK-GL-BLU
G4 Platinum Receiver Kit – BLU
Lot Number identified on the box
STT-GL-003
G4 Transmitter Kit
Lot Number identified on the box
STR-GL-001
G4 Platinum Replacement Receiver Kit – BLK
Lot Number identified on the box
STR-GL-PNK
G4 Platinum Replacement Receiver Kit – PNK
Lot Number identified on the box
STR-GL-BLU
G4 Platinum Replacement Receiver Kit – BLU
Lot Number identified on the box
STS-GL-011
G4 Platinum Sensors Kit (package of one (1))
Lot Number identified on the box
STS-GL-041
G4 Platinum Sensors Kit (package of four (4))
Lot Number identified on the box

10.0
G4 Platinum Product - Pediatric

Product
Description
Lot traceability Tracking Requirement
STK-KD-001
G4 Platinum Pediatric Receiver Kit – BLK
Lot Number identified on the box
STK-KD-PNK
G4 Platinum Pediatric Receiver Kit – PNK
Lot Number identified on the box
STK-KD-BLU
G4 Platinum Pediatric Receiver Kit – BLU
Lot Number identified on the box
STT-GL-003
G4 Transmitter Kit
Lot Number identified on the box
STR-KD-001
G4 Platinum Replacement Receiver Kit – BLK
Lot Number identified on the box
STR-KD-PNK
G4 Platinum Replacement Receiver Kit – PNK
Lot Number identified on the box
STR-KD-BLU
G4 Platinum Replacement Receiver Kit – BLU
Lot Number identified on the box
STS-GL-011
G4 Platinum Sensors Kit (package of one (1))
Lot Number identified on the box
STS-GL-041
G4 Platinum Sensors Kit (package of four (4))
Lot Number identified on the box



11.0
PACKAGING AND LABELING




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



11.1
Company shall provide packaging and labeling specifications that call out clear
labeling requirements.

11.2
Company shall ensure that the labels, inserts and accompanying documentation
satisfy the requirements of the applicable regulations.

11.3
Distributor shall not modify the labels, primary or secondary packaging, inserts
or accompanying documentation without the written approval of the Company.





12.0
FINISHED PRODUCT NON-CONFORMANCES

12.1
Any nonconforming finished product requires written approval from Company’s
Quality Assurance before shipment to any Customer by Distributor.

13.0
COMPLAINT HANDLING AND REPORTING

13.1
Distributor shall be responsible for the establishment and maintenance of a
system for handling all Tier I Complaints pertaining to Products distributed
under the Agreement. "Complaint" means any written, electronic, telephone call
and/or oral communication that alleges deficiencies related to the identity,
quality, durability, reliability, safety, effectiveness, or performance of a
device after it is released to distribution. A complaint is any indication of
the failure of a device to meet customer or user expectations for quality or to
meet performance specifications. A “Tier I Complaint” includes complaints that
pertain to the purchase, payment, billing, delivery, packaging and customer
service. This system shall include receipt, review, corrective/preventative
action and maintenance of files. Distributor will not perform any Tier II
Complaint Handling, as defined below.

13.2
Company shall be responsible for the establishment and maintenance of a system
for handling Tier II Complaints pertaining to Products distributed under the
Agreement. A “Tier II Complaint” includes complaints that pertain to product
functionality, trouble shooting, or adverse events. This system shall include
receipt, review, investigation, corrective/preventative action and maintenance
of files. It shall also include adverse event reporting to the appropriate
governmental authorities as required by regulations in the applicable
jurisdictions.

13.3
Company shall notify Distributor in writing of legal and regulatory matters
relating to the Products, including:

13.3.1
Any regulatory actions by governmental authorities (e.g., inspection citations,
warning letters, or other non-conformance notices).

13.3.2
Regulatory enforcement actions such as injunctions or seizures.




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



13.3.3
FDA registration activity (e.g., non-conformance notices, hold points).

13.3.4
Complaints received from Customers within the Territory that have not been
processed through the Company’s complaint handling system.

13.3.5
Adverse incidents relating to customers within the Territory (e.g., MDR’s.).

13.4
Distributor shall notify Company in writing of the following:

13.4.1
Any serious regulatory action relating to the Products.

13.4.2
Tier I Complaints regarding Products or Instruments. Distributor shall code,
trend and report monthly all phone call inquiries and Tier I Complaint data
pertaining to Products.

13.4.3
If an adverse incident is received that may be subject to FDA’s Medical Device
Reporting regulation that pertain to Products and Instruments, then Distributor
shall notify Company no later than 24 hours following Distributor’s initial
receipt of the adverse event.

13.4.4
Distributor shall forward all complaints pertaining to Products and Instruments
to Company no later than 5 working days following Distributor’s initial receipt
of the complaint.

14.0
FIELD ACTIONS

14.1
The Company will be responsible for the initiation of any recalls or other field
actions related to the Products.

14.2
Both parties will comply with recalls or general corrective actions, provided
such recalls or general corrective actions do not, in the opinion of Company
violate or cause Company to violate the laws of any jurisdiction affected by the
recalls or corrective action.

14.3
If Distributor and Company do not agree on a course of action, Company may
initiate field actions related to the Products, but may not use field action to
cause Distributor to lose Customers.

15.0
AUDITS

15.1
Company shall have the right to conduct audits of Distributor’s facilities and
operations during normal business hours at its own expense and upon thirty (30)
days notice to Distributor in order to assess compliance with all applicable
regulations, procedures and this Quality Agreement. Any such audits will be
conducted by a national “big four” independent accounting firm (or other
independent accounting firm whose audit department is a separate stand alone
function of its business and which possesses liability insurance with coverage
of at least [****]), subject to such firm’s execution of a confidentiality
agreement in form reasonably acceptable to Distributor. Company shall be
permitted to conduct one audit per calendar year or more frequently in the




--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.



instance there exists a material difference between the inventory records of
Distributor and Company.
16.0
RECORD RETENTION

16.1
Both parties shall retain all sales and medical records as required by law.

16.2
Prior to any record destruction pertaining to Company Products and Instruments,
the Distributor will notify the Company in writing. If the record destruction is
not approved the Company will assume responsibility of the records.

17.0
REGULATORY AND REGISTRATION ADMINISTRATION

17.1
Distributor, at its expense, is responsible for registration responsibilities,
and for agreed upon domestic registration costs in accordance with Federal and
State regulations. Distributor shall provide sufficient data and information to
support domestic registrations.

17.2
Company, at its expense, is responsible for registration responsibilities, and
for agreed upon registration costs of Products in the Territory. Company shall
provide sufficient data and information to support such registrations.

18.0
QUALITY SYSTEM COMPLIANCE

18.1
Distributor shall establish and maintain a quality system in compliance with
Title 21, United States Code of Federal Regulations and other applicable
regulations, and governmental laws. Distributor shall also ensure that its
contract vendors maintain a quality system in compliance with current Title 21,
United States Code of Federal Regulations and other applicable regulations, and
governmental laws.

18.2
Distributor acknowledges that without registering as an out-of-state home
medical device retail facility, an out-of-state home medical device retail
facility shall not sell or distribute prescription devices in this state through
any person or media other than a wholesaler who is licensed pursuant to Chapter
9 (commencing with Section 4000) of Division 2 of the California Business and
Professions Code.

19.0
ADDITIONAL DISTRIBUTOR REQUIREMENTS

19.1
Distributor agrees to comply with all applicable laws and regulations.
Distributor agrees to obtain the necessary licenses to meet its obligations
under this agreement.

19.2
Records should be accurate, indelible and legible. Entries must be dated and the
person performing a documented task must be identified. Records must provide a
complete history of the work performed. Products identified in this Quality
Agreement are not in conflict with the laws of the importing country.






--------------------------------------------------------------------------------

[*****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.

















4. All other terms and conditions of the Agreement shall remain in full force
and effect.




IN WITNESS WHEREOF, authorized representatives of the parties have executed this
Amendment Number Two as of date first set out above.


Signed by:    /s/ Jess Roper            
Jess Roper
Title:     V.P. and Chief Financial Officer


for and on behalf of
DexCom, Inc.








Signed by:    /s/ Adam Graybill            
Name:
Title:         


for and on behalf of
__RGH Enterprises________________________











